This cause coming on to be heard upon a demurrer to the amended petition, it is considered and adjudged by this court that said demurrer should be and is overruled, the court being of the opinion that the relators are entitled to partial relief. Under the present Election Code, and especially under the *Page 619 
provisions found in Section 4785-100 thereof (113 Ohio Laws, 353), the relators were clearly entitled to have their names placed on the ticket and the designation "Citizens Ticket" placed thereon as well. However, this court is of the opinion that under the provisions of Section 4785-105 of said Election Code, said relators are not entitled to have the circle or device placed over or in the column containing their names. Such device can be used by party organization only. The controversy here presents the construction of a statute only, and is, in our opinion, justiciable.
It is therefore ordered and adjudged that the writ of mandamus issue commanding the respondents to comply with the prayer of the petition with respect to the designation "Citizens Ticket," but that the relief prayed for in the petition, respecting the placing of the circle on the ticket, is denied.
Decree accordingly.
MARSHALL, C.J., ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.
  KINKADE, J., not participating. *Page 620